Citation Nr: 1741249	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-35 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to February 1962.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This appeal was processed using the Virtual Benefits Management System (VBMS)/ Virtual VA paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing sitting in Louisville, Kentucky. A transcript of the hearing is of record. 

At the July 2017 videoconference hearing, the Veteran, through his representative, presented a motion to advance this case on the docket based on the Veteran's advanced age. As the Veteran is over 75 years of age, that motion is granted pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his bilateral hearing loss is the result of his service. At the September 2017 videoconference hearing, the Veteran testified that he experienced acoustic trauma in service as part of the airborne. The Veteran stated that he jumped from airplanes and helicopters while in training, and experienced acoustic trauma during combat assault simulations. The Veteran further testified that he did not experience acoustic trauma post-service. Although the Veteran stated that he drives a motorcycle, the engine is quiet. Similarly, while the Veteran stated that he worked for a company that made aircraft parts post-service, he had a desk job that did not expose him to acoustic trauma.

The Veteran argues that his hearing loss manifested later in age as a result of his in-service acoustic trauma. At the September 2017 videoconference hearing, the Veteran, through his representative, stated that he was submitting two documents of medical literature, which state that acoustic trauma at an age can manifest itself at a later age to cause hearing loss. However, such literature has not been associated with the electronic claims file as inferred in the videoconference hearing transcript. Therefore, on remand, the Board directs the AOJ to obtain such submitted documents and associate such with the Veteran's electronic claims file.  

Moreover, the Board notes that the Veteran was afforded a VA examination in June 2014. The VA examiner found a current diagnosis of bilateral hearing loss for VA purposes, but opined that the Veteran's bilateral hearing loss was not as least as likely as not caused by or a result of an event in military service. The examiner provided the following rationale, 
"[t]he separation exam was dated January 20th of 1962 and showed normal hearing bilaterally. Although an entrance exam is not available to compare for a standard threshold shift, it is unlikely one occurred as his thresholds at separation were in the negative numbers, zero and five. Due to Veteran's separation exam showing normal hearing bilaterally it is not believed the military caused Veteran's hearing loss."

However, the absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Instead, service connection may be granted for bilateral hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service medical findings of bilateral hearing loss, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

Upon review of the Veteran's claims file, the Board concedes in-service acoustic trauma, and therefore, remands this matter for an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss. The Veteran's military personnel and service records corroborate the Veteran's assertions. The DD-214 indicates that the Veteran served as an infantryman and received a parachutist badge. Thus, the Board finds that the Veteran's assertions as to his acoustic trauma in service are generally consistent with his service as documented and described. Given the above discussion, the Board considers the Veteran to be a reliable historian as to his in-service experiences, and concedes acoustic trauma from both his active and reserve service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Therefore, the crucial remaining issue is whether there is a nexus between the Veteran's current bilateral hearing loss and his conceded in-service noise exposure. The instant medical opinion is inadequate, as it is based on a lack of medical documentation of in-service hearing loss, and the examiner does not actually address whether the Veteran's current disability is related to the Veteran's service in light of his assertions as to hearing loss as a result of his exposure to the acoustic trauma in service. See Buchanan, 451 F.3d at 1336; see also Barr, 21 Vet. App. at 311; Stegall, 11 Vet. App. at 271.

A VA addendum medical opinion is warranted to determine the etiology of the Veteran's current bilateral hearing loss. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the two documents of medical literature by Sharon Kujawa, Ph. D., and Charles Liverman, Ph. D., entitled (1) Adding Insult to Injury:  Cochlear Nerve Degeneration After 'Temporary' Noise-induce Hearing Loss; and (2) Age-Related Hearing Loss by Early Noise Exposure, found in the February 15, 2006, Journal of Neuroscience, as referred to at the September 2017 videoconference hearing. See September 2017 videoconference hearing transcript (indicating that such documents were submitted at the hearing).

If the AOJ is unable to secure these documents, it must notify the Veteran and (a) identify the submitted documents VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.

2. Thereafter, the Virtual VA/VBMS records, and a copy of this remand, must be made available to, and reviewed by, the June 2014 VA examiner (or a suitable substitute) to determine the etiology of the Veteran's bilateral hearing loss. The examiner must indicate on the examination report that the case was reviewed again. 

The examiner should provide an opinion addressing the following question: is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral hearing loss was incurred in or aggravated by service to include acoustic trauma in service?

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's noise exposure consistent with his duties in service. See July 2017 videoconference hearing testimony. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in furtherance of his perceived hearing loss. See Jandreau, 492 F.3d at 1377. 

The examiner is to indicate a review of the Veteran's asserted medical literature noted above in directive (1), which assert that acoustic trauma at an age can manifest itself at a later age to cause hearing loss. If necessary, the examiner is to reconcile any negative opinions with the medical literature referred to.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




